Citation Nr: 0834107	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-07 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for sleep 
apnea. 

A hearing was held on February 13, 2009, by means of video 
conferencing equipment with the appellant in Lincoln, 
Nebraska, before Kathleen K. Gallagher, a Veterans Law Judge 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) (West 2002) and who is rendering the determination in 
this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is required to address every issue "reasonably 
raised from a liberal reading of the documents or oral 
testimony submitted prior to its decision."  Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); see EF v. Derwinski, 1 Vet. App. 
324, 326 (1991); Myers v. Derwinski, 1 Vet. App. 127, 129 
(1991).  "'Where such review ... reasonably reveals that the 
claimant is seeking a particular benefit, the Board is 
required to adjudicate the issue of the claimant's 
entitlement to such a benefit or, if appropriate, to remand 
the issue to the [RO] for development and adjudication of the 
issue; however, the Board may not simply ignore an issue so 
raised.'  "Beverly v. Nicholson, 19 Vet. App. 394, 404-05 
(2005) (quoting Stuntman v. Brown, 5 Vet. App. 127, 132 
(1993)); see also Brannon v. West, 12 Vet. App. 32, 34 
(1998). On the other hand, the Board is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Talbert v. Brown, 7 
Vet. App. 352, 356-57 (1995) (holding that Board is not 
required to do "prognostication" but to review issues 
reasonably raised by Substantive Appeal).
In this case, the veteran claimed service connection for 
sleep apnea and the RO has adjudicated that claim on a direct 
basis, i.e., as to whether the disorder had its onset in 
active service or is the result of a disease or injury 
incurred or aggravated in active service.  However, in a 
hearing held in May 2007 before a Decision Review Officer and 
in the hearing before the Board in February 2008, the veteran 
contended that his sleep apnea may be due to his 
service-connected bronchial asthma.  Under section 3.310(a) 
of VA regulations, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Moreover, when a service-connected 
disability causes an increase in, but is not the proximate 
cause of, a nonservice- connected disability, the veteran 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation).  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Initially, although VA provided the veteran a letter in July 
2006 which informed him of some of the elements he needed to 
substantiate his claim for service connection for sleep 
apnea, it did not address all of the elements necessary, 
specifically an etiological link between any current 
disability and the veteran's service-connected bronchial 
asthma.  Moreover, the evidence fails to show that any other 
VCAA letter providing such notice was subsequently issued to 
veteran correcting this deficiency.  In view of this, the 
Board must find that the record contains no document that 
satisfies the notification requirements of the VCAA for this 
claim.  As a result, corrective action is needed to satisfy 
those requirements.

The duty to assist the veteran requires VA to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The Board therefore finds that a VA examination is 
warranted to determine the current nature, extent and 
etiology of any currently diagnosed sleep disorder, and to 
specifically determine if the veteran's sleep apnea is 
proximately due to or the result of his service-connected 
bronchial asthma or whether his service-connected bronchial 
asthma aggravates his current sleep apnea.  Pursuant to the 
VA's duty to assist, such an examination is necessary to 
adjudicate the veteran's claim.  See 38 U.S.C.A § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4), 3.310 (2006); Allen v. Brown, 
supra.
It appears that the veteran receives ongoing treatment for 
his diagnosed sleep apnea from Roy W. Holeyfield, Sr., M.D.  
The most recent treatment records from Dr. Holeyfield are 
dated in September 2006.  Attempts should be made to obtain 
records from this physician since September 2006, as such 
records may be particularly relevant to the claim for service 
connection.  38 C.F.R. §§ 3.307, 3.309(a).

Finally, the Board notes that the veteran's most recent VA 
treatment records are dated in October 2006.  Copies of any 
available VA records subsequent to that time need to be 
obtained and incorporated in the claims file.  It is 
important to note that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  These treatment 
records should be associated with the claims file.  38 U.S.C. 
§ 5103A (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to establish 
service connection on a secondary basis for 
his claim. 

2.  VA should obtain any VA treatment 
records, dating from October 2006 to the 
present, and associate the records with the 
veteran's claims files.

3.  The RO should attempt to obtain the 
appropriate authorization forms from the 
veteran in order to assist him in 
attempting to obtain ongoing treatment 
records, if any, from Roy W. Holeyfield, 
Sr., M.D., dated from September 2006.  
4.  After the foregoing development has 
been accomplished, the veteran should be 
afforded a VA pulmonary examination to 
determine the nature and etiology of his 
current sleep apnea.  The claims files 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should be asked 
to provide an opinion as to whether it is 
as least as likely as not that any current 
sleep apnea identified on examination was 
caused by or had its onset during service 
or is causally related to or aggravated by 
his service-connected bronchial asthma.  
The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.  
The report of examination should include a 
complete rationale for all opinions 
rendered.

5.  Thereafter, the RO should readjudicate 
the issue of entitlement to service 
connection for sleep apnea, with 
consideration of whether it is secondary 
to service-connected bronchial asthma.  If 
the issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




